Case 1:98-cr-00183-RV-C Document 264-1 Filed 03/31/20 Pageiofi PagelD #: 364

Attorney Registration and Disciplinary Commission
of the
Supreme Court of Illinois
www.iarde.org

 

One Prudential Plaza 3 7 Thi . wi
130 East Randolph Drive, Suite S16 ie ee Ges Deer
aye Spri a, eer
Chicago, IL 60601-6219 deter sal eeepc
ICAEO. : 217) 522-6838 (800) 252-8048
3 5 2 y (
(312) 565-2600 (800) 826-9625 Fax (017) 322-2417

Fax (312) 365-2320

Chicago
3/31/2020

Re: MiAngel Christina Cady
Attorney No. 6289243

To Whom It May Concern:

The records of the Clerk of the Supreme Court of Illinois and this office reflect that
MiAngel Christina Cody was admitted to practice law in Illinois on 11/9/2006: is currently
registered on the master roll of attorneys entitled to practice law in this state; has never been
disciplined and is in good standing.

Very truly yours,
Jerome Larkin
Administrator

CL.
By:

Andrew Oliva
Registrar
